DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 131d found in FIGs. 3 & 4, 132d found in FIG. 3, 142a found in FIG. 4, and 142b found in FIG. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 20190385795 and hereinafter Yang ‘795).
	In regards to claim 1, Yang '795 discloses a multilayer ceramic electronic component comprising: a ceramic body (110 - FIG. 10; [0029]) having a first surface and a second surface (3 & 4 - FIG. 9; [0029]) opposing each other in a first direction (X - FIG. 10; [0023]), a third surface and a fourth surface (5 & 6 - FIG. 9; [0023]) opposing each other in a second direction (Y - FIG. 9; [0023]), and a fifth surface and a sixth surface (1 & 2 - FIG. 9; [0029]) opposing each other in a third direction (Z - FIG. 10; [0023]), the ceramic body including a first internal electrode (121 - FIG. 10; [0029]) and a second internal electrode (122 - FIG. 10; [0029]) disposed to be alternately stacked in the third direction with a dielectric layer (111 - FIG. 10; [0029]) interposed therebetween (seen in FIG. 10); 
	a first external electrode (371 - FIG. 10; [0094]) connected to the first internal electrode and including a first electrode layer (131 - FIG. 10; [0029]) (seen in FIG. 10), a first conductive layer (351 - FIG. 10; [0093]), and a first metal layer (161 - FIG. 10; [0075]); 
	a second external electrode (372 - FIG. 10; [0094]) connected to the second internal electrode and including a second electrode layer (132 - FIG. 10; [0029]) (seen in FIG. 10), a second conductive layer (352 - FIG. 10; [0093]), and a second metal layer (162 - FIG. 10; [0075]); and 
	a first coating layer (143 - FIGs. 9 & 10; [0029]) disposed on the ceramic body, the first electrode layer and the second electrode layer (seen in FIG. 10), 
	wherein the first conductive layer and the second conductive layer are sintered electrodes including a conductive metal and glass (described in [0074] & [0047], noting that connection electrode layers 151 & 152, which are the same as 351 & 352, may be formed by the same method as layers 131 & 132), and the first coating layer includes a plurality of openings (H1 & H2 - FIG. 9; [0029]) disposed on the first electrode layer and the second electrode layer (seen in FIG. 10).

	In regards to claim 2, Yang '795 further discloses wherein: the first electrode layer, the first coating layer, the first conductive layer, and the first metal layer are sequentially stacked in the first external electrode (seen in FIG. 10), 
	the second electrode layer, the second coating layer, the second conductive layer, and the second metal layer are sequentially stacked in the second external electrode (seen in FIG. 10), and 
	the first electrode layer and the first conductive layer are connected to each other and the second electrode layer and the second conductive layer are connected to each other through the plurality of openings of the first coating layer (seen in FIG. 10).

	In regards to claim 3, Yang '795 further discloses wherein: the first electrode layer includes a portion disposed on the first surface of the ceramic body and another portion extending onto the third, fourth, fifth, and sixth surfaces of the ceramic body (described in [0029]), and 
	the second electrode layer includes a portion disposed on the second surface of the ceramic body and another portion extending onto the third, fourth, fifth, and sixth surfaces of the ceramic body (described in [0029]).

	In regards to claim 4, Yang '795 further discloses wherein the first electrode layer and the second electrode layer are sintered electrodes including a conductive metal (described in [0047]).

	In regards to claim 5, Yang '795 further discloses wherein the first coating layer includes one or more selected from a group consisting of Al2O3, HfO2, ZrO2 La2O3, SiO2, Ta2O5, Nb2O5, Y2O3, SrTiO3, BaTiO3, AlN, and SiNx (described in [0058]).

	In regards to claim 7, Yang '795 further discloses wherein the first metal layer and the second metal layer are plating layers (described in [0075]).

	In regards to claim 8, Yang '795 further discloses wherein the first metal layer and the second metal layer have a structure in which two or more plating layers are stacked (described in [0076]).

Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (US 20190103224 and hereinafter Han ‘224).
	In regards to claim 21, Han '224 discloses a multilayer ceramic electronic component comprising: a ceramic body (110 - FIG. 1; [0030]) including a first internal electrode (121 - FIG. 6; [0030]) and a second internal electrode (122 - FIG. 6; [0030]) disposed to be alternately stacked with a dielectric layer (111 - FIG. 6; [0030]) interposed therebetween (seen in FIG. 6); 
	a first external electrode (131, 133 and portion of 140' between 131 & 133 as seen in FIG. 6; [0029]) connected to the first internal electrode (seen in FIG. 6) and including a first electrode layer (131 - FIG. 6; [0029]) and a first conductive layer (133 - FIG. 6; [0029]); 
	a second external electrode (132, 134 and portion of 140' between 132 & 134 as seen in FIG. 6; [0029]) connected to the second internal electrode (seen in FIG. 6) and including a second electrode layer (132 - FIG. 6; [0029]) and a second conductive layer (134 - FIG. 6; [0029]); and 
	a first coating layer (140' - FIG. 6; [0050]) disposed between the first electrode layer and the first conductive layer and between the second electrode layer and the second conductive layer (seen in FIG. 6), 
	wherein the first coating layer has a plating solution penetration prevention layer (described in [0040], noting that layers 141 & 142 have a lowered water permeability and enhanced damp proof reliability, i.e. the first coating layer is a plating solution penetration prevention layer) of an island shape (described in [0049]).

	In regards to claim 22, Han '224 further discloses wherein: the first coating layer includes a plurality of openings penetrating the first coating layer (seen in FIG. 6), and 
	through the plurality of openings, the first electrode layer and the first conductive layer are in contact with each other and the second electrode layer and the second conductive layer are in contact with each other (seen in FIG. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘795 in view of Han ‘224.
	In regards to claim 6, Yang '795 fails to explicitly disclose wherein an average thickness of the first coating layer is 20 nm or more and/or 200 nm or less.
	Han '224 discloses wherein an average thickness of the first coating layer (140' - FIG. 6; [0049] & [0040]) is 20 nm or more and/or 200 nm or less (see Table 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of Yang '795 such that an average thickness of the first coating layer is 20 nm or more and/or 200 nm or less, as taught by Han '224, in order for the first coating layer to have high damp proof yield (Table 1 and [0042]).

Claims 9-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘795 in view of Park et al (US 10395840 and hereinafter Park 840).
	In regards to claim 9, Yang '795 fails to explicitly disclose a second coating layer disposed on the ceramic body, the first external electrode, and the second external electrode.
	Park '840 discloses a coating layer (140 - FIG. 3B; Column 7, Line 52) disposed on the ceramic body (110 - FIG. 3A; Column 3, Line 44), the first external electrode (131 - FIG. 3A; Column 4, Line 26), and the second external electrode (132 - FIG. 3A; Column 4, Line 26) (seen in FIG. 3A).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of Yang '795 such that a second coating layer disposed on the ceramic body, the first external electrode, and the second external electrode, as taught by Park '840, in order to improve overall water repellency efficiency (Column 7, Lines 37-43).

	In regards to claim 10, modified Yang '795 further discloses wherein the second coating layer includes a first layer (Park '840: 142 - FIG. 3B; Column 7, Line 67) and a second layer (141 & 143 - FIG. 3B; Column 8, Line 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of Yang '795 such that the second coating layer includes a first layer and a second layer, as taught by Park '840, in order to improve overall water repellency efficiency (Column 7, Lines 37-43).

	In regards to claim 12, modified Yang '795 further discloses wherein the second layer includes a hydrophobic polymer (described in Park '840: Column 7, Lines 56-63, noting that 141 & 143 are water repellent and may include polymeric components).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of Yang '795 such that the second layer includes a hydrophobic polymer, as taught by Park '840, in order to improve overall water repellency efficiency (Column 7, Lines 37-43).

	In regards to claim 14, modified Yang '795 further discloses wherein the first layer and the second layer are sequentially stacked and disposed on the ceramic body, the first external electrode, and the second external electrode (seen in FIGs. 3A & 3B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of Yang '795 such that the first layer and the second layer are sequentially stacked and disposed on the ceramic body, the first external electrode, and the second external electrode, as taught by Park '840, in order to improve overall water repellency efficiency (Column 7, Lines 37-43).

	In regards to claim 15, modified Yang '795 further discloses wherein the first layer is disposed in direct contact with the ceramic body, the first external electrode, and the second external electrode (seen in FIGs. 3A & 3B), and the second layer is disposed on the first layer (seen in FIGs. 3A & 3B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of Yang '795 such that the first layer is disposed in direct contact with the ceramic body, the first external electrode, and the second external electrode, and the second layer is disposed on the first layer, as taught by Park '840, in order to improve overall water repellency efficiency (Column 7, Lines 37-43).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 10366834 and hereinafter Lee ‘834) in view of Kayatani et al (US 20040240146 and hereinafter Kayatani ‘146).
	In regards to claim 16, Lee '834 discloses a multilayer ceramic electronic component comprising: a ceramic body (110 - FIG. 2; Column 3, Line 9) including a first internal electrode (121 - FIG. 2; Column 3, Line 10) and a second internal electrode (122 - FIG. 2; Column 3, Line 10) disposed to be alternately stacked with a dielectric layer (111 - FIG. 2; Column 3, Line 9) interposed therebetween (seen in FIG. 2); 
	a first external electrode (161 - FIG. 2; Column 3, Line 16) connected to the first internal electrode (seen in FIG. 2) and including a first electrode layer (131 - FIG. 2; Column 3, Lines 17) and a first conductive layer (151 - FIG. 2; Column 3, Line 22); 
	a second external electrode (162 - FIG. 2; Column 3, Lines 23) connected to the second internal electrode (seen in FIG. 2) and including a second electrode layer (132 - FIG. 2; Column 3, Lines 24) and a second conductive layer (152 - FIG. 2; Column 3, Lines 27); 
	a first coating layer (141, 142 & 143 - FIG. 2; Column 6, Lines 37-43), including an inorganic film layer (141, 142 & 143 - described in Column 6, Lines 61-62), disposed between the first electrode layer and the first conductive layer and between the second electrode layer and the second conductive layer (seen in FIG. 2). Lee '834 fails to explicitly disclose a second coating layer, including at least one vinyl group, disposed to cover the first external electrode and the second external electrode.
	Kayatani '146 discloses a coating layer (22 - FIG. 2; [0030]), including at least one vinyl group (described in [0030], noting that monofluoroethylene is vinyl fluoride), disposed to cover the first external electrode (leftward 20 as seen in FIG. 2; [0029]) and the second external electrode (rightward 20 as seen in FIG. 2; [0029]) (seen in FIGs. 1 & 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of Lee '834 such that a second coating layer, including at least one vinyl group, is disposed to cover the first external electrode and the second external electrode, as taught by Kayatani '146, in order to prevent dense potential distributions at the edges of the external electrodes and at a dielectric ceramic surface between the external electrodes ([0014]).

	In regards to claim 17, modified Lee '834 further discloses wherein: the first coating layer includes a plurality of openings penetrating the first coating layer (seen in Lee '834: FIG. 2), and 
	through the plurality of openings, the first electrode layer and the first conductive layer are in contact with each other and the second electrode layer and the second conductive layer are in contact with each other (seen in FIG. 2).

	In regards to claim 18, modified Lee '834 further discloses wherein: the ceramic body has a first surface and a second surface (Lee '834: leftward and rightward surfaces of 110 as seen in FIG. 2) opposing each other in a first direction (X direction), a third surface and a fourth surface (5 & 6 - FIG. 1) opposing each other in a second direction (Y direction), and a fifth surface and a sixth surface (upward and downward surfaces of 110 with coating layer 143 as seen in FIG. 2) opposing each other in a third direction (Z direction), and 
	the plurality of openings of the first coating layer are disposed on the first and second surfaces of the ceramic body (seen in FIG. 2), and the fifth and sixth surfaces of the ceramic body are free of the plurality of openings of the first coating layer (seen in FIG. 2).

	In regards to claim 19, modified Lee '834 further discloses wherein a portion of the first coating layer covering the first electrode layer and a portion of the first coating layer covering the second electrode layer are connected to each other (seen in Lee '834: FIG. 2).

	In regards to claim 20, modified Lee '834 further discloses wherein a portion of the second coating layer covering the first external electrode and a portion of the second coating layer covering the second external electrode are connected to each other (seen in Kayatani '146: FIG. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of Lee '834 such that a portion of the second coating layer covering the first external electrode and a portion of the second coating layer covering the second external electrode are connected to each other, as taught by Kayatani '146, in order to prevent dense potential distributions at the edges of the external electrodes and at a dielectric ceramic surface between the external electrodes ([0014]).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘834 in view of Han ‘224.
	In regards to claim 21, Lee '834 discloses a multilayer ceramic electronic component comprising: a ceramic body (110 - FIG. 2; Column 3, Line 9) including a first internal electrode (121 - FIG. 2; Column 3, Line 10) and a second internal electrode (122 - FIG. 2; Column 3, Line 10) disposed to be alternately stacked with a dielectric layer (111 - FIG. 2; Column 3, Line 9) interposed therebetween (seen in FIG. 2); 
	a first external electrode (161 - FIG. 2; Column 3, Line 16) connected to the first internal electrode (seen in FIG. 2) and including a first electrode layer (131 - FIG. 2; Column 3, Lines 17) and a first conductive layer (151 - FIG. 2; Column 3, Line 22); 
	a second external electrode (162 - FIG. 2; Column 3, Lines 23) connected to the second internal electrode (seen in FIG. 2) and including a second electrode layer (132 - FIG. 2; Column 3, Lines 24) and a second conductive layer (152 - FIG. 2; Column 3, Lines 27); and 
	a first coating layer (141, 142 & 143 - FIG. 2; Column 6, Lines 37-43) disposed between the first electrode layer and the first conductive layer and between the second electrode layer and the second conductive layer (seen in FIG. 2), 
	wherein the first coating layer has a plating solution penetration prevention layer (141, 142 & 143 - described in Column 6, Lines 44-46, noting the 141, 142 & 143 prevent moisture from penetrating into the body through the external electrodes or an external surface of the body, i.e. 141, 142 & 143 are a plating solution penetration prevention layer). While Lee '834 discloses the total area of the openings being between 10% to 90% of the total area of the external electrodes (see Column 9, Lines 31-33), Lee '834 fails to explicitly disclose the plating solution penetration prevention layer being of an island shape.
	Han '224 discloses the plating solution penetration prevention layer (140' - FIG. 6; [0050]; see also [0040], noting that layers 141 & 142 have a lowered water permeability and enhanced damp proof reliability, i.e. 140' is a plating solution penetration prevention layer) being of an island shape (described in [0049]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of Lee '834 with the plating solution penetration prevention layer being of an island shape, which is a known equivalent to the plating solution penetration prevention layer having openings, as taught by Han '224, and thus the combination amounts to a mere substitution of one known element (the plating solution penetration prevention layer having openings) for another known equivalent element (the plating solution penetration prevention layer being of an island shape) resulting in the predictable result of providing electrical connection between the adjacent layers ([0066]).

	In regards to claim 23, modified Lee '834 further discloses wherein a portion of the first coating layer covering the first electrode layer and a portion of the first coating layer covering the second electrode layer are connected to each other (seen in Lee '834: FIG. 2).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Han ‘224 in view of Kayatani ‘146.
	In regards to claim 24, Han '224 fails to explicitly disclose a second coating layer disposed to cover the first external electrode and the second external electrode.
	Kayatani '146 discloses a coating layer (22 - FIG. 2; [0030]) disposed to cover the first external electrode (leftward 20 as seen in FIG. 2; [0029]) and the second external electrode (rightward 20 as seen in FIG. 2; [0029]) (seen in FIGs. 1 & 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of Han '224 such that a second coating layer disposed to cover the first external electrode and the second external electrode, as taught by Kayatani '146, in order to prevent dense potential distributions at the edges of the external electrodes and at a dielectric ceramic surface between the external electrodes ([0014]).

	In regards to claim 25, modified Han '224 further discloses wherein a portion of the second coating layer covering the first external electrode and a portion of the second coating layer covering the second external electrode are connected to each other (seen in Kayatani '146: FIG. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of Han '224 such that a portion of the second coating layer covering the first external electrode and a portion of the second coating layer covering the second external electrode are connected to each other, as taught by Kayatani '146, in order to prevent dense potential distributions at the edges of the external electrodes and at a dielectric ceramic surface between the external electrodes ([0014]).

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regards to claim 11, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein the second coating layer includes a first layer and a second layer, wherein the first layer includes a polymer including two or more vinyl groups.

	In regards to claim 13, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein the second coating layer includes a first layer and a second layer, wherein the second layer includes a compound including a vinyl group and fluorine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160027561 – FIG. 1
US 20120148917 – Abstract
US 20180033557 – FIG. 1
US 20180130603 – FIG. 2
US 20170154731 – FIG. 5
US 20170256359 – FIG. 12
US 20150287532 – FIG. 2
US 5339068 – FIG. 14
US 20180144864 – FIG. 2

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848     

/David M Sinclair/Primary Examiner, Art Unit 2848